The disclosure is objected to because of the following informalities: Page 1, in paragraph [0003], first line therein and in paragraph [0005], first, second lines therein, note that the term “guide” should be rewritten as --waveguide--, respectively at these instances for consistency in terminology. Page 1, in paragraph [0003], second line therein; page 5, in paragraph [0021], 6th line therein; page 5, in paragraph [0022], first & second lines therein: note that the recitations of “to lead a mode” (i.e. paragraph [0003]), of “wave is led” (i.e. paragraph [0021]), and of “mode is to be led” (i.e. paragraph [0022], first & second lines therein), respectively are vague in meaning, at these instances and thus appropriate clarification is needed. For the following pronouns at the indicated locations, note that the respective pronoun should be rewritten to indicate the intended feature for clarity and completeness of description: “it” (i.e. paragraph [0005], 4th line therein; in paragraph [0038], 6th line therein); “its” (i.e. paragraph [0009], second line therein); “they” (i.e. paragraph [0025], second line therein; in paragraph [0033], 4th line therein). Page 2, in the heading and page 6, in the heading immediately preceding paragraph [0029], note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (page 6), respectively at these instances for consistency with PTO guidelines. Page 2, in paragraph [0009], first line therein, note that “is” should be rewritten as --can be-- for idiomatic clarity; second line therein, note that the recitation of “this paper” does not appear to be an accurate characterization and thus appropriate clarification is needed. Page 6, in paragraph [0024], second line therein, note that the recitation of “the following can” is vague in meaning, especially since it is unclear what the “following” is intended to refer to and thus appropriate clarification is needed. Page 6, in paragraph [0028], first th line therein, note that the acronym “HRFZ” should be rewritten in words for clarity and completeness of description. Page 8, in paragraph [0036], 4th & 5th lines therein and page 9, in paragraph [0038], first line therein, note that the recitation of “gap 135” (i.e. paragraph [0036]) does not appear consistent with the recitation of “area 135” (i.e. paragraph [0038]) and thus use of consistent terminology for the same reference is needed for clarity and completeness of description. Page 12, in paragraph [0048], 4th line from the end of the paragraph, note that it is unclear whether the recitation of “inductive couples plasma” would be an accurate characterization of the acronym “ICP” and thus appropriate clarification is needed.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further substrate, as recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the further substrate, as recited in claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 2 & 3, note that the recitation of “an extension (d) perpendicular to the propagation direction” is vague in meaning, especially since in Fig. 1, which depicts “extension (d)” does not appear to depict the “extension” as being “perpendicular to the propagation direction”, but rather appears to depict a bifurcation that extends along the direction of propagation having a width dimension (d). Appropriate clarification is needed.
namely on a surface of the waveguide arrangement” is vague in meaning as to where this limitation would be considered as a positive further limitation of where the “metallization” is located. Appropriate clarification is needed.
In claim 9, note that in line 1, the claim recites a “photonic integrated circuit” according to “claim 1” further including a “method” of “using” such an apparatus. Such a claim is improper since a single claim including both an apparatus and a method of using the apparatus is indefinite. It would be unclear whether infringement would occur when the photonic integrated circuit was created as an apparatus or when the photonic integrated circuit is being used to perform one of the alternative recited functions. See MPEP 2173.05(p)(II). This rejection may be overcome by deleting the method limitations. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In all claims, note that the presence of reference labels within claims is inappropriate and therefore, such reference labels should be removed therefrom.
In claim 5, lines 2, 6, note that --at least one-- should be inserted prior to “THz”, respectively at these instances for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1; 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Herbsommer et al (‘733) or Knox et al. 
Herbsommer et al (‘733), in FIGS. 3-5 or Knox et al (i.e. FIGS. 15-17) disclose a photonic integrated circuit, comprising: a dielectric substrate (i.e. PCB (202-A) in FIG. 4 of .
Claims 1, 3; 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Herbsommer (‘299). 
Herbsommer (‘299) in FIG. 7, discloses a photonic integrated circuit, comprising: a dielectric substrate (i.e. 720); a dielectric waveguide (i.e. core (712) and cladding (710) in FIG. 7) for guiding electromagnetic waves; a local functionalization defined by metallization (i.e. electrodes (750, 751) in FIG. 7) disposed on portions of a surface area (i.e. a top surface and an opposing bottom surface) of the dielectric waveguide, such that electromagnetic waves can propagate  in the metallization free regions of the dielectric waveguide. Regarding claim 3, note that in related FIG. 8, the dielectric waveguide can include a bifurcation having a branch point (i.e. signal divider 870).
Claims 4, 6; 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee